Exhibit 10.(r)

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of August 9, 2011,
by and among Saul Centers, Inc., a Maryland corporation (“Seller”), Saul
Holdings Limited Partnership, a Maryland limited partnership (“Saul Holdings”),
and B.F. Saul Real Estate Investment Trust, a Maryland real estate investment
trust (“Purchaser”).

W I T N E S S E T H

WHEREAS, Seller has entered an agreement to acquire the three shopping center
properties known as Cranberry Square in Westminster, Maryland, Kentlands Square
in Gaithersburg, Maryland and Severna Park Marketplace in Severna Park, Maryland
(the “Property Acquisition”);

WHEREAS, Seller wishes to finance the Property Acquisition, in part, through the
sale of shares of its common stock and units of limited partnership interest in
Saul Holdings with a aggregate value of $55,800,000;

WHEREAS, Purchaser, a current shareholder of the Seller, wishes to acquire
additional shares of Seller’s common stock and units of Saul Holdings; and

WHEREAS, upon the terms and conditions set forth in this Agreement, Seller and
Saul Holdings desires to sell to Purchaser, and Purchaser wishes to acquire,
shares of Seller’s common stock and units of Saul Holdings with an aggregate
value of $55,800,000 at a purchase price to be determined in accordance with the
terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows.

ARTICLE I

PURCHASE AND SALE OF THE SHARES AND UNITS

Section 1.1 Purchase and Sale of the Shares and Units. Subject to the terms and
conditions of this Agreement, upon satisfaction of the conditions contained in
Articles IV and V hereof, at the Closing (as defined below), (i) Seller hereby
agrees to sell and transfer to Purchaser, and Purchaser hereby agrees to acquire
from Seller, 186,968 shares of Seller’s common stock (the “Shares”) and
(ii) Saul Holdings hereby agrees to sell and transfer to the Purchaser, and the
Purchaser hereby agrees to acquire from Saul Holdings units of Saul Holdings
with an aggregate value of $55,800,000 less the value of the Shares, the actual
number of units (the “Units”) to be determined by Section 1.2 below, which, upon
transfer to Purchaser, shall be free and clear of all liens, charges, pledges,
security interests, restrictions and claims of any kind. Consummation of the
acquisition of the Shares and Units (the “Closing”) shall occur
contemporaneously with or immediately prior to the consummation of the Property
Acquisition, or on such other date and at such other time that is mutually
agreeable to Seller, Saul Holdings and Purchaser; provided that, in either case,
all of the conditions to Closing have either been



--------------------------------------------------------------------------------

satisfied or waived. The Closing shall take place at such location that is
mutually agreeable to Seller, Saul Holdings and Purchaser.

Section 1.2 Consideration for the Shares and Units. The purchase price per share
and unit for the Shares and Units will be the average of the closing prices of
Seller’s common stock listed on the New York Stock Exchange for the five trading
days ending with the trading day immediately preceding the date of closing of
the Property Acquisition (the “Purchase Price”). The actual number of Units to
be sold pursuant to this agreement shall be (i) $55,800,000 less the product of
the Purchase Price and 186,968 divided by (ii) the Purchase Price, rounded down
to the next whole number. The Purchase Price for all Shares and Units purchased
shall be paid by wire transfer in immediately available funds to the bank
account designated by Seller no later than immediately prior to the Closing.

ARTICLE II

REPRESENTATIONS OF SELLER AND SAUL HOLDINGS

As of the date of this Agreement and as of the Closing, Seller and Saul
Holdings, jointly and not severally, hereby represents, warrants and agrees as
follows.

Section 2.1 Due Authorization. The Shares and Units, when issued and paid for in
accordance with the terms of this Agreement, will constitute duly authorized,
validly issued, fully paid and non-assessable shares of Seller’s common stock
and units of limited partnership interest of Saul Holdings, respectively.

Section 2.2 Title to the Shares and Units; Encumbrances. Each of Seller and Saul
Holdings has good, valid and marketable title to the Shares and Units,
respectively, free and clear of any encumbrance, lien, charge or other
restriction of any kind or character.

Section 2.3 Power and Authority. Each of Seller and Saul Holdings has the power
and capacity to execute and deliver this Agreement, to consummate the sale of
the Shares and Units, respectively, and to perform its other obligations
hereunder. This Agreement has been duly executed and delivered by Seller and
Saul Holdings and is a valid and binding obligation of Seller and Saul Holdings
enforceable against Seller and Saul Holdings in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.

Section 2.4 Restrictive Documents. Neither Seller nor Saul Holdings is subject
to, or a party to, any mortgage, lien, lease, license, permit, agreement,
contract, instrument, law, rule, ordinance, regulation, order, judgment or
decree, or any other restriction of any kind or character which would prevent
the Closing or compliance with the terms, conditions and provisions of this
Agreement.

Section 2.5 Exempt Securities. Assuming the accuracy of the Purchaser’s
representations and warranties in Article IV, the offer, issuance, sale and
delivery of the Shares and Units are exempt from the registration provisions of
the Securities Act of 1933, as amended (the “Act”).

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS OF PURCHASER

As of the date of this Agreement and as of the Closing, Purchaser hereby
represents, warrants and agrees as follows.

Section 3.1 Organization. Purchaser is a real estate investment trust duly
organized, validly existing and in good standing under the laws of the State of
Maryland.

Section 3.2 Corporate Power and Authority. Purchaser has the corporate power and
authority to execute and deliver this Agreement, to consummate the acquisition
of the Shares and Units, and to perform its other obligations hereunder. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by Purchaser have been duly authorized. No
other corporate action on the part of Purchaser or its shareholders is necessary
to authorize the execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Purchaser and is a valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms, except to the extent that its enforceability may be subject to
applicable bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.

Section 3.3 Restrictive Documents. Purchaser is not subject to, or a party to,
any mortgage, lien, lease, license, permit, agreement, contract, instrument,
law, rule, ordinance, regulation, order, judgment or decree, or any other
restriction of any kind or character which would prevent the Closing or
compliance with the terms, conditions and provisions of this Agreement.

Section 3.4 Purchase Entirely for Own Account. The Purchaser acknowledges that
this Agreement is made by the Seller and Saul Holdings in reliance upon the
Purchaser’s representation to the Seller and Saul Holdings that the Shares and
Units, will be acquired for investment for the Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same. By executing this
Agreement, the Purchaser further represents that the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to the Shares and Units.

Section 3.5 Disclosure of Information. The Purchaser acknowledges that it has
received all the information it considers necessary or appropriate for deciding
whether to acquire the Shares and Units. The Purchaser further represents that
it has had an opportunity to ask questions and receive answers from the Seller
and Saul Holdings regarding the terms and conditions of the Shares and Units.

Section 3.6 Investment Experience. The Purchaser acknowledges that it is able to
fend for itself, can bear the economic risk of its investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the

 

- 3 -



--------------------------------------------------------------------------------

investment in the Shares and Units. The Purchaser represents that it has not
been organized solely for the purpose of acquiring the Shares and Units. The
Purchaser has had the opportunity to consult with its legal and tax advisors in
connection with such Purchaser’s investment in the Shares and Units.

Section 3.7 Accredited Investor. The Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D of the Securities and Exchange
Commission (“SEC”), as presently in effect.

Section 3.8 Restricted Securities. The Purchaser understands that the Shares and
Units are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Seller and Saul Holdings,
respectively, in a transaction not involving a public offering and that under
such laws and applicable regulations such securities may be resold without
registration under the Act, only in certain limited circumstances. The Purchaser
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Act.

Section 3.9 Exchange Rights. The Purchaser acknowledges that the Units will be
exchangeable, at its option, into shares of the Seller’s common stock , but that
such right may not be exercised until such exchange right is approved by the
shareholders of the Seller.

Section 3.10 Legends. In addition to the legend required under Section 4.M. of
the Seller’s articles of incorporation, as amended, it is understood that the
Shares and Units may bear the following legends in addition to any legends
required by the laws of any State in which such Shares and Units are issued:

“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged, hypothecated, or otherwise
transferred except pursuant to an effective registration statement under the
Securities Act of 1933 or an opinion of counsel satisfactory to the Company that
registration is not required under such Act.”

ARTICLE IV

CONDITIONS TO PURCHASER’S OBLIGATIONS

Purchaser’s obligation to consummate the acquisition of the Shares and Units is
conditioned upon satisfaction, at or prior to the Closing, of the following
conditions.

Section 4.1 Truth of Seller’s and Saul Holdings’ Representations and Warranties.
The representations and warranties of each of Seller and Saul Holdings contained
in this Agreement shall be true and correct in all material respects on and as
of the date of the Closing.

Section 4.2 Consummation of the Property Acquisition. The Property Acquisition
shall be consummated immediately prior to or contemporaneously with the Closing.

Section 4.3 NYSE Listing. The Company shall have completed all required filings
with the New York Stock Exchange and other necessary actions in order to cause
the Shares to

 

- 4 -



--------------------------------------------------------------------------------

be listed and admitted and authorized for trading on the New York Stock
Exchange, subject only to notice of issuance.

Section 4.4 Saul Holdings Partnership Agreement Amendment. The limited
partnership agreement of Saul Holdings shall have been amended to provide for
the issuance of the Units.

Section 4.5 Deliveries. Seller and Saul Holdings shall have delivered to
Purchaser stock and unit certificates evidencing the Shares and Units,
respectively, or in the alternative, shall have delivered the Shares and Units
electronically though the facilities of the Depositary Trust Company or the
Seller’s transfer agent’s systems .

ARTICLE V

CONDITIONS TO SELLER’S AND SAUL HOLDINGS’ OBLIGATIONS

The assignment and transfer of the Shares by Seller and the Units by Saul
Holdings is conditioned upon satisfaction, at or prior to the Closing, of the
following condition.

Section 5.1 Truth of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser contained in this Agreement shall be
true and correct in all material respects on and as of the date of the Closing.

ARTICLE VI

COVENANTS

Section 6.1 Use of Proceeds. Each of Seller and Saul Holding hereby covenants
and agrees to use the proceeds from the sale of the Shares and Units,
respectively, contemplated hereby to finance the Property Acquisition.

Section 6.2 Further Assurances. Each of Seller and Saul Holdings hereby
covenants and agrees that at any time and from time to time at and after the
Closing, at the request and expense of Purchaser, Seller and Saul Holdings shall
execute and deliver or cause to be executed and delivered all such assignments,
consents, approvals, authorizations and other documents or instruments, and take
or cause to be taken all such other actions, as Purchaser reasonably deems
necessary or desirable in order to (i) put Purchaser in operating control of the
Shares and Units, (ii) fully vest in Purchaser title to the Shares and Units, or
(iii) otherwise carry out the terms of this Agreement.

Section 6.3 Registration Rights. Seller hereby covenants and agrees that at any
time and from time to time at and after the Closing, at the request of
Purchaser, Seller shall promptly take or cause to be taken all actions necessary
to register any or all of the Shares for sale under the Act, including, but not
limited to, (i) preparing and filing with the SEC a registration statement, or
an appropriate post-effective amendment or supplement to an existing
registration statement, with respect to such Shares, (ii) using best efforts to
cause such registration statement, post-effective amendment or supplement to
become effective as soon as reasonably practicable, (iii) ensuring that any such
registration statement, post-effective amendment or supplement

 

- 5 -



--------------------------------------------------------------------------------

complies with the Act, the Securities Exchange Act of 1934, as amended, and any
other applicable securities or blue sky laws, and (iv) preparing and filing with
the SEC such amendments and supplements to keep such registration statement and
prospectus used in connection therewith effective for a period of not less than
one-hundred and twenty (120) days. Seller hereby covenants and agrees that
Seller will enter into such customary agreements and take all such other
customary actions as Purchaser requests in order to facilitate the disposition
of such Shares contemplated by this Section 6.3. All costs incurred in
connection with the registration of the Shares pursuant to this Section 6.3
shall be borne by the Purchaser. The Seller’s rights pursuant to this
Section 6.3 shall also apply with respect to any Units issued hereunder at such
time as such Units become exchangeable into shares of the Seller’s common stock
following shareholder approval of same.

Section 6.4 Shareholder Approval of Unit Exchange Rights. At the Purchaser’s
option, no later than the date of the next regularly scheduled annual meeting of
the Seller’s shareholders, the Seller’s Board shall approve, recommend that the
Seller’s shareholders approve, and solicit to the Seller’s shareholders for
approval, a proposal to permit the exercise of exchange rights of the Units
described in Section 3.4 hereto.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Survival. The representations and warranties made in this Agreement
by the parties hereto shall expire and be terminated immediately following the
Closing. Thereafter, neither Seller, Saul Holdings nor Purchaser, nor any
officer, partner, agent or representative of Purchaser shall have any liability
whatsoever with respect to any such representation or warranty. The covenants
and agreement of the parties contained herein shall survive the Closing to the
extent they relate to an agreement or obligation to be performed after the
Closing.

Section 7.2 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the transactions contemplated hereby, and no
modification hereof shall be effective unless in writing and signed by the party
against which it is sought to be enforced. This Agreement supersedes all prior
understandings, negotiations and agreements relating to the transactions
contemplated hereby.

Section 7.3 Severability. If any provision of this Agreement shall be determined
to be void and of no effect, the provisions of this Agreement shall be deemed to
be amended to delete or modify, as necessary, the offending provision, and this
Agreement as so amended or modified shall not be rendered unenforceable or
impaired, but shall remain in force to the fullest extent possible in keeping
with the intention of the parties hereto.

Section 7.4 Applicable Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Maryland, applicable in the
case of agreements made and to be performed entirely within the State, without
regard to the State’s conflict of laws rules.

 

- 6 -



--------------------------------------------------------------------------------

Section 7.5 Assignability. No party may assign, delegate, or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of each other party hereto, except that the Purchaser may sell, transfer
or assign, in whole or from time to time in part, to one or more of its
affiliates, the right to purchase all or a portion of the Shares or Units, but
no such sale, transfer or assignment shall relieve the Purchaser of its
obligations hereunder.

Section 7.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

SAUL CENTERS, INC. By:  

/s/ Scott Schneider

  Name: Scott Schneider   Title: Senior Vice President SAUL HOLDINGS LIMITED
PARTNERSHIP By:   Saul Centers, Inc., its sole general partner   By:  

/s/ Scott Schneider

    Name: Scott Schneider     Title: Senior Vice President B.F. SAUL REAL ESTATE
INVESTMENT TRUST By:  

/s/ Patrick Connors

  Name: Patrick T. Connors   Title: Vice President

 

Purchase Agreement – Signature Page